EXHIBIT 10.1

GMX RESOURCES INC.
2008 LONG-TERM INCENTIVE PLAN
(Effective as of May 28, 2008)

ARTICLE I
PURPOSE

Section 1.1 Purpose. This GMX Resources Inc. 2008 Long-Term Incentive Plan (the
“Plan”) is intended as an incentive to managerial and other employees of GMX
Resources Inc. (the “Company”) and any Subsidiary of the Company. The Plan’s
purposes are to retain employees, to attract new employees, to encourage the
sense of proprietorship of such persons, and to stimulate the active interest of
such persons in the development and financial success of the Company. The Plan
is also intended to provide incentive to consultants to, and certain directors
of, the Company and any Subsidiary of the Company. Toward these objectives, the
Plan provides for the grant of Options, Restricted Stock Awards, Bonus Stock
Awards, SARs, Performance Units and Performance Bonuses to Eligible Employees
and the grant of Nonqualified Stock Options, Restricted Stock Awards, Bonus
Stock Awards, SARs and Performance Units to Consultants and Eligible Directors,
subject to the conditions set forth in the Plan. Certain capitalized terms used
in this Plan have the meanings ascribed to them in Article II hereof.

Section 1.2 Effectiveness and Expiration of the Plan. The Plan was adopted by
the Board to be effective as of May 28, 2008 (the “Effective Date”). The Plan is
subject to approval by holders of the Company’s outstanding Common Stock, which
must be obtained within the twelve month period subsequent to Effective Date.
The Plan is effective until May 28, 2018, unless earlier terminated pursuant
Section 11.1. Notwithstanding any termination of the Plan, the Plan shall
continue in effect until all matters relating to the payment and administration
of outstanding Awards have been settled.

Section 1.3 Shares Subject to the Plan. Subject to the limitations set forth in
the Plan, there shall be subject to the Plan 750,000 shares of Common Stock of
the Company, par value $0.001 per share (the “Common Stock”). Any shares subject
to the Plan that are not subject to Awards at the termination of the Plan shall
cease to be subject to the Plan; provided, however, that until termination of
the Plan, the Company shall at all times make available a sufficient number of
shares to meet the requirements of the Plan. The shares subject to the Plan
shall consist of authorized but unissued shares of Common Stock or shares of
Common Stock held in the treasury of the Company. Shares of Common Stock shall
be deemed to have been issued under the Plan only to the extent actually issued
and delivered pursuant to an Award. Any shares of Common Stock related to Awards
that terminate by expiration, forfeiture, cancellation or otherwise without the
issuance of shares of Common Stock or are exchanged in the Board’s discretion
for Awards not involving shares of Common Stock, shall be available again for
grant under the Plan and shall not be counted against the shares of Common Stock
authorized under this Section 1.3. In addition, shares of Common Stock issued
under the Plan and forfeited back to the Plan, shares of Common Stock
surrendered in payment of the exercise price or purchase price of an Award, and
shares of Common Stock withheld for payment of applicable employment taxes
and/or withholding obligations associated with an Award shall again be available
for the grant of an Award under the Plan. A maximum of 750,000 shares of Common
Stock of the total authorized under this Section 1.3 may be granted as Incentive
Stock Options. The limitations of this Section 1.3 shall be subject to the
adjustment provisions of Article X.

 

1



--------------------------------------------------------------------------------



 



ARTICLE II
DEFINITIONS

Section 2.1 “Award” means, individually or collectively, any Option, Restricted
Stock Award, SAR, Performance Unit or Performance Bonus granted under the Plan
to an Eligible Employee by the Committee or any Nonqualified Stock Option,
Performance Unit, SAR or Restricted Stock Award granted under the Plan to a
Consultant by the Committee or an Eligible Director by the Board pursuant to
such terms, conditions, restrictions, and/or limitations, if any, as the
Committee may establish by the Award Agreement or otherwise.

Section 2.2 “Award Agreement” means any written instrument that establishes the
terms, conditions, restrictions, and/or limitations applicable to an Award in
addition to those established by this Plan and by the Committee’s exercise of
its administrative powers.

Section 2.3 “Board” means the Board of Directors of the Company.

Section 2.4 “Bonus Stock Award” means an Award granted under Section 6.3.

Section 2.5 “Change of Control Event” means each of the following:

(a) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Exchange Act)
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty percent (50%)
or more of the combined voting power of the Company’s then outstanding Voting
Securities;

(b) The individuals who, as of the Effective Date, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least two-thirds of
the members of the Board; provided, however, that if the election, or nomination
for election by the Company’s common shareholders, of any new director was
approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of this Plan, be considered as a member of the
Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “election contest” (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Proxy Contest”) including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest; or

      GMX Resources Inc. 2008 Long-Term Incentive Plan       Page 2 of 18

 

2



--------------------------------------------------------------------------------



 



(c) The consummation of:

(i) A merger, consolidation or reorganization involving the Company, unless:
(A) the shareholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least sixty percent
(60%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization; (B) the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization constitute at least two-thirds of the members of
the board of directors of the Surviving Corporation; and (C) no Person, other
than the Company, any Subsidiary, any employee benefit plan (or any trust
forming a part thereof) maintained by the Company, the Surviving Corporation, or
any Subsidiary or any Person who, immediately prior to such merger,
consolidation or reorganization had Beneficial Ownership of fifty percent (50%)
or more of the then outstanding Voting Securities, has Beneficial Ownership of
fifty percent (50%) or more of the combined voting power of the Surviving
Corporation’s then outstanding voting securities;

(ii) A complete liquidation or dissolution of the Company; or

(iii) An agreement for the sale or other disposition of all or substantially all
of the assets of the Company to any Person (other than a transfer to a
Subsidiary).

Notwithstanding the foregoing, a Change in Control Event shall not be deemed to
have occurred solely because any Person (the “Subject Person”) acquired
Beneficial Ownership of more than the permitted amount of the outstanding Voting
Securities as a result of the acquisition of Voting Securities by the Company
that, by reducing the number of Voting Securities outstanding, increases the
proportional number of shares Beneficially Owned by the Subject Person, provided
that if a Change in Control Event would occur (but for the operation of this
sentence) as a result of the acquisition of Voting Securities by the Company,
and after such share acquisition by the Company, the Subject Person becomes the
Beneficial Owner of any additional Voting Securities which increases the
percentage of the then outstanding Voting Securities Beneficially Owned by the
Subject Person, then a Change in Control Event shall be deemed to have occurred.

Section 2.6 “Code” means the Internal Revenue Code of 1986, as amended.
References in the Plan to any Section of the Code shall be deemed to include any
amendments or successor provisions to such Section and any regulations under
such Section.

Section 2.7 “Committee” means the Compensation Committee of the Board, provided,
however, that with respect to powers to grant and establish the terms of Awards
to Eligible Directors and all other powers that are reserved to the Board under
Section 2.3, references to “Committee” shall be deemed to be references to
Board.

      GMX Resources Inc. 2008 Long-Term Incentive Plan       Page 3 of 18

 

3



--------------------------------------------------------------------------------



 



Section 2.8 “Common Stock” means the common stock, par value $.001 per share, of
the Company, and after substitution, such other stock as shall be substituted
therefore as provided in Article X.

Section 2.9 “Consultant” means any person who is engaged by the Company or a
Subsidiary to render consulting or advisory services.

Section 2.10 “Date of Grant” means the date on which the grant of an Award is
authorized by the Committee or such later date as may be specified by the
Committee in such authorization.

Section 2.11 “Eligible Employee” means any employee of the Company or a
Subsidiary as approved by the Committee.

Section 2.12 “Eligible Director” means any member of the Board who is not an
employee of the Company or a Subsidiary.

Section 2.13 “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

Section 2.14 “Fair Market Value” means the average of the high and low sales
prices of the shares of Common Stock on any national securities exchange on
which the shares are listed on the day on which such value is to be determined
or, if no shares were traded on such day, on the next preceding day on which
shares were traded, as reported by such exchange, by National Quotation Bureau,
Inc. or other national quotation service. If the Common Stock is not listed on a
national securities exchange, Fair Market Value means the average of the closing
“bid” and “asked” prices of the shares of Common Stock in the over-the-counter
market on the date on which such value is to be determined or, if such prices
are not available, the last sales price on such day or, if no shares were traded
on such day, on the next preceding day on which the shares were traded, as
reported by the National Association of Securities Dealers Automatic Quotation
System (NASDAQ) or other national quotation service. If at any time shares of
Common Stock are not traded on an exchange or in the over-the-counter market,
Fair Market Value shall be the value determined by the Committee, taking into
consideration those factors affecting or reflecting value that they deem
appropriate. For purposes of determining the purchase price of an Incentive
Stock Option, Fair Market Value shall in any event be determined in accordance
with Sections 422 and 409A of the Code.

Section 2.15 “Incentive Stock Option” means an Option within the meaning of
Section 422 of the Code.

Section 2.16 “Nonqualified Stock Option” means an Option which is not an
Incentive Stock Option.

      GMX Resources Inc. 2008 Long-Term Incentive Plan       Page 4 of 18

 

4



--------------------------------------------------------------------------------



 



Section 2.17 “Option” means an Award granted under Article V of the Plan and
includes both Nonqualified Stock Options and Incentive Stock Options to purchase
shares of Common Stock.

Section 2.18 “Participant” means an Eligible Employee, a Consultant or an
Eligible Director to whom an Award has been granted under the Plan.

Section 2.19 “Performance Bonus” means the cash bonus which may be granted to
Eligible Employees under Article IX of the Plan.

Section 2.20 “Performance Measures” means any of the operational, financial or
stock performance criteria set forth on Exhibit A annexed hereto, or any
combination thereof, or as may from time to time otherwise be specified by the
Committee. The Performance Measures may be absolute, relative to one or more
other companies, or relative to one or more indexes.

Section 2.21 “Performance Unit” means the monetary unit, having a value equal to
the Fair Market Value of one share of Common Stock, as provided by the terms of
an Award Agreement evidencing such Award, that may be granted to Eligible
Employees, Consultants or Eligible Directors pursuant to Article VIII hereof.

Section 2.22 “Plan” means this GMX Resources Inc. 2008 Long-Term Incentive Plan.

Section 2.23 “Restricted Stock Award” means an Award granted to an Eligible
Employee, Consultant or Eligible Director under Article VI of the Plan.

Section 2.24 “SAR” means a stock appreciation right granted to an Eligible
Employee, Consultant or Eligible Director under Article VII of the Plan.

Section 2.25 “Subsidiary” shall have the same meaning set forth in Section 424
of the Code. The term “Subsidiary” as used in this Plan shall include the plural
of the term, if applicable.

ARTICLE III
ADMINISTRATION

Section 3.1 Administration of the Plan. The Committee shall have the power and
authority to administer the Plan. Pursuant to Section 3.2, the Committee shall
also be authorized to administer Awards granted by the Board to Eligible
Directors. The Committee may designate persons, other than members of the
Committee (including certain officers of the Company), to carry out its
responsibilities under such conditions and limitations as it may prescribe,
except that the Committee may not delegate its authority with regard to
selection for participation of, and the granting of Awards to, persons subject
to Sections 16(a) and 16(b) of the Exchange Act or Section 162(m) of the Code.

Subject to the provisions of the Plan and except as provided otherwise in
Section 3.2, the Committee shall have exclusive power to:

(a) Select Eligible Employees and Consultants to participate in the Plan;

      GMX Resources Inc. 2008 Long-Term Incentive Plan       Page 5 of 18

 

5



--------------------------------------------------------------------------------



 



(b) Determine the time or times when Awards will be made to Eligible Employees
and Consultants;

(c) Determine the form of an Award, whether an Incentive Stock Option,
Nonqualified Stock Option, Restricted Stock Award, SAR, Performance Unit, or
Performance Bonus, the number of shares of Common Stock or Performance Units
subject to the Award, the amount and all the terms, conditions (including
performance requirements, if any), restrictions and/or limitations, if any, of
an Award, including the time and conditions of exercise or vesting, and the
terms of any Award Agreement, which may include the waiver or amendment of prior
terms and conditions or acceleration or early vesting or payment of an Award
under certain circumstances determined by the Committee;

(d) Determine whether Awards will be granted singly or in combination;

(e) Accelerate the vesting, exercise or payment of an Award or the performance
period of an Award;

(f) Take any and all other action it deems necessary or advisable for the proper
operation or administration of the Plan.

Section 3.2 Grants to Eligible Directors. The Board shall have the exclusive
power to select Eligible Directors to participate in the Plan and to determine
the number of Nonqualified Stock Options, Performance Units, SARs, shares of
Restricted Stock or shares of Bonus Stock awarded to Eligible Directors selected
for participation and the terms of such Awards. The Committee shall administer
all other aspects of the Awards made to Eligible Directors. For purposes of the
Plan, references to the “Committee” shall be deemed to be references to the
Board with respect to the powers reserved exclusively to the Board pursuant to
this Section.

Section 3.3 Committee to Make Rules and Interpret Plan. The Committee in its
sole discretion shall have the authority, subject to the provisions of the Plan,
to establish, adopt, or revise such rules and regulations and to make all such
determinations relating to the Plan, as it may deem necessary or advisable for
the administration of the Plan. The Committee’s interpretation of the Plan or
any Awards and all decisions and determinations by the Board with respect to the
Plan shall be final, binding, and conclusive on all parties.

Section 3.4 Section 162(m) Provisions. It is the intent of the Company for the
Plan and the Awards made hereunder to qualify for the exception from Section
162(m) of the Code for “qualified performance based compensation” if it is
determined by the Committee that such qualification is necessary for an Award.
Accordingly, if the Committee intends for an Award to be granted and
administered in a manner designed to preserve the deductibility of the resulting
compensation in accordance with Section 162(m) of the Code, then the Performance
Measures to be achieved by the Company, or any Subsidiary, division, or
department, applicable to such Award shall be (i) measured for a prescribed
period, as determined by the Committee, consisting of not less than one year;
and (ii) established in writing by the Committee no later than the earlier of
(a) 90 days after the commencement of the relevant performance period and (b)
the date as of which 25% of the performance period has elapsed. The Committee’s
discretion to modify an

      GMX Resources Inc. 2008 Long-Term Incentive Plan       Page 6 of 18

 

6



--------------------------------------------------------------------------------



 



Award to change or otherwise waive a Performance Measure to allow the vesting of
the Award may be restricted in order to comply with Section 162(m). Further, the
granting of any Award intended to be “qualified performance based compensation”
shall be administered by a committee of, and appointed by, the Board that shall
be comprised solely of two or more outside directors (within the meaning of the
term “outside directors” as used in Section 162(m) of the Code and applicable
interpretive authority thereunder and within the meaning of the term
“Non-Employee Director” as defined in Rule 16b-3 promulgated under the Exchange
Act).

Section 3.5 Section 409A Provisions. It is the intent of the Company that no
Award under the Plan be considered “deferred compensation” subject to
Section 409A of the Code, including awards paid pursuant to a Change in Control
Event. The Committee shall design and administer the Awards under the Plan so
that they are not subject to Section 409A of the Code.

ARTICLE IV
GRANT OF AWARDS

Section 4.1 Grant of Awards. Awards granted under this Plan shall be subject to
the following conditions:

(a) Subject to the adjustment provisions of Article X, the aggregate number of
shares of Common Stock made subject to the grant of Options and/or SARs to any
Eligible Employee in any calendar year may not exceed 200,000 shares, such
limitations to be applied in a manner consistent with the requirements of, and
only to the extent required for compliance with, the exclusion from the
limitation or deductibility of compensation under Section 162(m) of the Code.

(b) Subject to the adjustment provisions of Article X, the aggregate number of
shares of Common Stock made subject to the grant of Restricted Stock Awards and
Performance Unit Awards (presuming such Performance Unit Awards will be paid in
shares of Common Stock) to any Eligible Employee in any calendar year may not
exceed 200,000, subject to the adjustment provisions of Article X, such
limitations to be applied in a manner consistent with the requirements of, and
only to the extent required for compliance with, the exclusion from the
limitation or deductibility of compensation under Section 162(m) of the Code.

(c) The maximum amount made subject to the grant of Performance Bonuses to any
Eligible Employee in any calendar year may not exceed $1,000,000.

(d) The Committee shall, in its sole discretion, determine the manner in which
fractional shares arising under this Plan shall be treated.

(e) Separate certificates or a book-entry registration representing shares of
Common Stock shall be delivered to a Participant pursuant to an Award
contemplating delivery of shares of Common Stock; provided, however, any shares
of Common Stock subject to a Restricted Stock Award may be held in the custody
of the Company until the vesting conditions of such Award are satisfied.

      GMX Resources Inc. 2008 Long-Term Incentive Plan       Page 7 of 18

 

7



--------------------------------------------------------------------------------



 



(f) The maximum term of any Award shall be ten years.

ARTICLE V
STOCK OPTIONS

Section 5.1 Grant of Options. The Committee may, from time to time, subject to
the provisions of the Plan and such other terms and conditions as it may
determine, grant Options to Eligible Employees. These Options may be Incentive
Stock Options or Nonqualified Stock Options, or a combination of both. The
Committee may, subject to the provisions of the Plan and such other terms and
conditions as it may determine, grant Nonqualified Stock Options to Eligible
Directors and Consultants. Each grant of an Option shall be evidenced by an
Award Agreement executed by the Company and the Participant, and shall contain
such terms and conditions and be in such form as the Committee may from time to
time approve, subject to the requirements of Section 5.2. Unless otherwise
determined by the Committee at the time of grant, all Options shall become
exercisable at the rate of 25% of the total shares subject to the Option on each
of the first four (4) anniversary dates of the Date of Grant. The Committee
shall also be entitled to accelerate the date any outstanding Option becomes
exercisable at any time.

Section 5.2 Conditions of Options. Each Option so granted shall be subject to
the following conditions:

(a) Price. The purchase price for each share placed under Option pursuant to the
Plan shall be determined by the Committee, but shall in no event be less than
100% of the Fair Market Value of such share on the Date of Grant.

(b) Term. In the event of the death of a Participant while in the employ of the
Company, any unvested portion of the Option as of the date of death shall be
vested as of the date of death and the Option shall be exercisable in full by
the heirs or other legal representatives of the Participant within twelve
(12) months following the date of death. In the event of termination of
employment for any reason other than death or termination for cause (and except
as otherwise provided in Section 5.2(e) below) such Option shall be exercisable
by the employee or his legal representative within three (3) months of the date
of termination as to all then vested portions. In addition, the Committee may in
its sole discretion, approve acceleration of the vesting of any unvested
portions of the Option. If a Participant’s employment with the Company is
terminated for cause, the Option shall terminate as of the date of such
termination of employment and the Participant shall have no further rights to
exercise any portion of the Option. “Termination for cause” means any discharge
for violation of the policies and procedures of the Company or for other job
performance or conduct that is detrimental to the best interests of the Company,
as determined by the Committee in its sole discretion. Notwithstanding any of
the foregoing, in no event may an Option be exercised more than ten (10) years
after the Date of Grant.

      GMX Resources Inc. 2008 Long-Term Incentive Plan       Page 8 of 18

 

8



--------------------------------------------------------------------------------



 



(c) Method of Exercise. Options may be exercised, whether in whole or in part,
by written notification to the Company accompanied by cash or a certified check
for the aggregate purchase price of the number of shares being purchased, or
upon exercise of an Option, the Participant shall be entitled (unless otherwise
provided in the Award Agreement evidencing the Option), without the requirement
of further approval or other action by the Committee, to pay for the shares
(i) by tendering shares of stock of the Company owned by the Participant with
such stock to be valued at the Fair Market Value on the date immediately
preceding the date of exercise; (ii) with a combination of cash and shares of
stock of the Company owned by the Participant; (iii) by surrendering a portion
of the Option with such surrendered Option to be valued based on the difference
between the Fair Market Value of the shares of stock surrendered on the date
immediately preceding the date of exercise and the aggregate Option purchase
price of the shares of stock surrendered (“Surrender Value”), or (iv) with a
combination of cash, shares of stock of the Company owned by the Participant and
surrendered Options; provided, however, the surrender of shares of stock of the
Company or Options shall not be permitted if such surrender will result in any
adverse accounting treatment to the Company without the Committee’s prior
approval. The Committee may also permit Participants, either on a selective or
aggregate basis, to simultaneously exercise Options and sell the shares of
Common Stock thereby acquired, pursuant to a brokerage or similar arrangement,
approved in advanced by the Committee, and use the proceeds from such sale as
payment of the purchase price of the shares being acquired upon exercise of any
Option.

(d) Limitations Applicable to Incentive Stock Options. Options issued in the
form of Incentive Stock Options shall only be granted to Eligible Employees of
the Company or any Subsidiary. To the extent that the aggregate Fair Market
Value (determined at the time the respective Incentive Stock Option is granted)
of stock with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year under all Incentive Stock
Option plans of the Company and any Subsidiary exceeds $100,000, such Incentive
Stock Options shall be treated as Nonqualified Stock Options. The Committee
shall determine, in accordance with applicable provisions of the Code, Treasury
Regulations and other administrative pronouncements, which of a Participant’s
Incentive Stock Options will not constitute Incentive Stock Options because of
such limitation and shall notify the Participant of such determination as soon
as practicable after such determination. No Incentive Stock Option shall be
granted to an Eligible Employee if, at the time the Option is granted, such
Eligible Employee owns stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company or any Subsidiary, within
the meaning of Section 422(b)(6) of the Code, unless (i) at the time such Option
is granted the option price is at least 110% of the Fair Market Value of the
Common Stock subject to the Option and (ii) such Option by its terms is not
exercisable after the expiration of five years from the Date of Grant. Except as
otherwise provided in Sections 421 or 422 of the Code, an Incentive Stock Option
shall not be transferable otherwise than by will or the laws of descent and
distribution, and shall be exercisable during the Participant’s lifetime only by
such Participant or the Participant’s guardian or legal representative.

(e) Continued Service as a Director. Any provisions of the Plan to the contrary
notwithstanding, for purposes of Section 5.2(b) above, in the event a
Participant who is also a director of the Company ceases to be employed by the
Company but continues to serve as a director of the Company, such Participant’s
Options shall not expire three (3) months following the date of termination of
employment with the

      GMX Resources Inc. 2008 Long-Term Incentive Plan       Page 9 of 18

 

9



--------------------------------------------------------------------------------



 



Company as is provided in Section 5.2(b) above, but instead shall continue in
full force and effect until such Participant ceases to be a director of the
Company, but in no event beyond the stated expiration date of the Options as set
forth in the applicable Award Agreement. Termination of any such Option in
connection with the Participant’s termination of service as a director shall be
in accordance with the provisions of Section 5.2(b) above; provided, however,
that (i) the terms “employ” and “employment” as used therein shall be replaced
with the terms “service” and “service on the Board of Directors,” respectively,
and (ii) the phrase “termination for cause” shall mean any removal from the
Board of Directors for cause in accordance with applicable law and the
Certificate of Incorporation and Bylaws of the Company.

(f) Shareholder Rights. No Participant shall have a right as a shareholder with
respect to any share of Common Stock subject to an Option prior to purchase of
such shares of Common Stock by exercise of the Option.

(g) Options and Rights in Substitution for Options Granted by Other Employers.
Options and SARs may be granted under the Plan from time to time in substitution
for options and such rights held by individuals providing services to
corporations or other entities who become Eligible Employees, Consultants, or
Eligible Directors as a result of a merger or consolidation or other business
transaction with the Company or any Subsidiary.

ARTICLE VI
RESTRICTED STOCK AND BONUS STOCK AWARDS

Section 6.1 Grant of Restricted Stock and Bonus Stock Awards. The Committee may,
from time to time, subject to the provisions of the Plan and such other terms
and conditions as it may determine, grant Restricted Stock Awards and/or Bonus
Stock Awards to Eligible Employees, Consultants and Eligible Directors.
Restricted Stock Awards and Bonus Stock Awards shall be awarded in such number
and at such times during the term of the Plan as the Committee shall determine.
Each Restricted Stock Award and Bonus Stock Award shall be subject to an Award
Agreement setting forth the terms of such Award, which may or may not be subject
to the achievement of Performance Measures, and may be evidenced in such manner
as the Committee deems appropriate, including, without limitation, a book-entry
registration or issuance of a stock certificate or certificates.

Section 6.2 Conditions of Restricted Stock Awards. The grant of a Restricted
Stock Award shall be subject to the following:

(a) Restriction Period. Restricted Stock Awards granted to an Eligible Employee
shall require the holder to remain in the employment of the Company or a
Subsidiary for a prescribed period. The purchase price, if any, for shares of
Common Stock issued in connection with a Restricted Stock Award shall be
determined by the Committee, in its sole discretion. Restricted Stock Awards
granted to Consultants or Eligible Directors shall require the holder to provide
continued services to the Company or a Subsidiary for a period of time. Each
such employment and/or service requirement is referred to herein as a
“Restriction Period.” The Committee shall determine the

      GMX Resources Inc. 2008 Long-Term Incentive Plan       Page 10 of 18

 

10



--------------------------------------------------------------------------------



 



Restriction Period which shall apply to the shares of Common Stock covered by
each Restricted Stock Award or portion thereof. At the end of a Restriction
Period, assuming the fulfillment of any other specified vesting conditions, such
restrictions as have been imposed by the Committee shall lapse with respect to
the  shares of Common Stock covered by the Restricted Stock Award or portion
thereof; provided, however, if the vesting conditions are not satisfied at the
end of a Restriction Period, the shares of Common Stock covered by the
Restricted Stock Award will be forfeited back to the Company. In addition to
acceleration of vesting upon the occurrence of a Change of Control Event as
provided in Section 10.2(c), the Committee may, in its discretion, accelerate
the vesting of a Restricted Stock Award upon the termination of employment other
than for cause by a Participant who is an Eligible Employee or resignation of a
Participant who is a Consultant or an Eligible Director.

(b) Restrictions. The holder of a Restricted Stock Award may not sell, transfer,
pledge, exchange, hypothecate, or otherwise dispose of the shares of Common
Stock represented by the Restricted Stock Award during the applicable
Restriction Period. The Committee shall impose such other restrictions and
conditions on any shares of Common Stock covered by a Restricted Stock Award as
it may deem advisable including, without limitation, restrictions under
applicable Federal or state securities laws, and may legend the certificates
representing Restricted Stock to give appropriate notice of such restrictions.

(c) Rights as Shareholders. The holder of a Restricted Stock Award shall have
the right to vote and to receive dividends unless otherwise determined by the
Committee for any award or awards. If any dividends or other distributions are
paid in shares of Common Stock, all such shares shall be subject to the same
restrictions on transferability and potential forfeiture as the shares of
Restricted Stock with respect to which they were paid.

Section 6.3 Conditions of Bonus Stock Awards. Each Bonus Stock Award granted to
a Participant shall constitute a transfer of unrestricted shares of Common Stock
on such terms and conditions as the Committee shall determine. Bonus Stock
Awards shall be made in shares of Common Stock and need not be subject to
Performance Measures or to forfeiture. The purchase price, if any, for shares of
Common Stock issued in connection with a Bonus Stock Award shall be determined
by the Committee in its sole discretion.

Section 6.4 162(m) Provisions. Notwithstanding any of the foregoing provisions
of this Article VI, any Restricted Stock Award or Bonus Stock Award made subject
to Performance Measures shall be granted and administered as provided in
Section 3.4 herein.

ARTICLE VII
STOCK APPRECIATION RIGHTS

Section 7.1 Grant of SARs. The Committee may from time to time, in its sole
discretion, subject to the provisions of the Plan and subject to other terms and
conditions as the Committee may determine, grant SARs to Eligible Employees,
Consultants and Eligible Directors. SARs may be granted in tandem with an
Option, in which event, the Participant has

      GMX Resources Inc. 2008 Long-Term Incentive Plan       Page 11 of 18

 

11



--------------------------------------------------------------------------------



 



the right to elect to exercise either the SAR or the Option. Upon the
Participant’s election to exercise either the SAR or the Option granted in
tandem with such SAR, any unexercised Award of such tandem grant shall
automatically terminate. SARs may also be granted independently as an Award
separate from an Option. Each grant of a SAR shall be evidenced by an Award
Agreement executed by the Company and the Participant and shall contain such
terms and conditions and be in such form as the Committee may from time to time
approve, subject to the requirements of the Plan. The exercise price of the SAR
shall not be less than the Fair Market Value of a share of Common Stock on the
Date of Grant of the SAR.

Section 7.2 Exercise and Payment. SARs granted under the Plan shall be
exercisable in whole or in installments and at such times as shall be provided
by the Committee in the Award Agreement. Exercise of a SAR shall be by written
notice to the Chief Financial Officer of the Company at least two business days
in advance of such exercise. The amount payable with respect to each SAR shall
be equal in value to the excess, if any, of the Fair Market Value of a share of
Common Stock on the exercise date over the exercise price of the SAR. Payment of
amounts attributable to a SAR shall be made in shares of Common Stock or cash as
determined in the sole discretion of the Committee, and the timing of such
payment shall be specified in the Award Agreement with respect to each SAR.

Section 7.3 Restrictions. In the event a SAR is granted in tandem with an
Incentive Stock Option, the Committee shall subject the SAR to restrictions
necessary to ensure satisfaction of the requirements under Section 422 of the
Code. In the case of a SAR granted in tandem with an Incentive Stock Option to
an Eligible Employee who owns more than 10% of the combined voting power of the
Company or any Subsidiary on the date of such grant, the amount payable with
respect to each SAR shall be equal in value to the applicable percentage of the
excess, if any, of the Fair Market Value of a share of Common Stock on the
exercise date over the exercise price of the SAR, which exercise price shall not
be less than 110% of the Fair Market Value of a share of Common Stock on the
date the SAR is granted.

ARTICLE VIII
PERFORMANCE UNITS

Section 8.1 Grant of Awards. The Committee may, from time to time, subject to
the provisions of the Plan and such other terms and conditions as it may
determine, grant Performance Units to Eligible Employees, Consultants and
Eligible Directors. Each Performance Unit Award shall be evidenced by an Award
Agreement executed by the Company and the Participant containing such terms and
conditions as the Committee may from time to time approve, subject to the
requirements of Section 8.2.

Section 8.2 Conditions of Awards; Payment. Each Performance Unit Award shall
state the target, maximum and minimum number of Performance Units payable upon
the achievement of performance targets based on the Performance Measures. Such
performance targets may be made subject to adjustment for specified significant
extraordinary items or events. The Committee shall also establish such other
terms and conditions as it deems appropriate to such Performance Unit Award. The
Performance Unit Award may be paid out in cash or Common Stock as determined in
the sole discretion of the Committee.

      GMX Resources Inc. 2008 Long-Term Incentive Plan       Page 12 of 18

 

12



--------------------------------------------------------------------------------



 



Section 8.3 162(m) Provisions. Notwithstanding any of the foregoing provisions
of this Article VIII, all Performance Unit Awards shall be granted and
administered as provided in Section 3.4 herein.

ARTICLE IX
PERFORMANCE BONUS

Section 9.1 Grant of Performance Bonus. The Committee may, from time to time,
subject to the provisions of the Plan and such other terms and conditions as it
may determine, grant Performance Bonuses to certain Eligible Employees selected
for participation.

Section 9.2 Conditions of Award; Payment. The Committee will determine the
amount to be paid as a Performance Bonus upon the achievement of performance
targets based on the Performance Measures. In order for any Participant to be
entitled to payment of a Performance Bonus, the applicable performance target(s)
established by the Committee must first be obtained or exceeded. Payment of a
Performance Bonus shall be made within 60 days of the Committee’s certification
that the performance target(s) has been achieved unless the Participant has
previously elected to defer payment pursuant to a nonqualified deferred
compensation plan adopted by the Company. Payment of a Performance Bonus may be
made in either cash or Common Stock as determined in the sole discretion of the
Committee.

Section 9.3 162(m) Provisions. Notwithstanding any of the foregoing provisions
of this Article IX, all Performance Bonuses shall be granted and administered as
provided in Section 3.4 herein.

ARTICLE X
RECAPITALIZATION OR REORGANIZATION

Section 10.1 No Effect on Right or Power. Subject to the other provisions of
this Plan, the existence of the Plan and the Awards granted hereunder shall not
affect or restrict in any way the right or power of the Board or the
shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of bonds, debentures, preferred or prior preference stocks ahead of or affecting
the Company’s capital stock or the rights thereof, any issue of shares of Common
Stock or shares of any other class of capital stock or warrants or rights to
acquire such shares, the dissolution or liquidation of the Company or any sale
or transfer of all or any part of its assets or business, or any other corporate
act or proceeding.

Section 10.2 Change in Control Events.

(a) Effect on Options. Upon the occurrence of a Change in Control Event, in
addition to any adjustments required by Section 10.3, no later than (i) 10 days
after the approval by the shareholders of the Company of a merger,
consolidation, reorganization, sale, lease or exchange of assets or dissolution
or (ii) 30 days after a Change of Control Event of the type described in clause
(a) of the definition of “Change of Control Event,” the Committee, acting in its
sole discretion without the consent or approval of any

      GMX Resources Inc. 2008 Long-Term Incentive Plan       Page 13 of 18

 

13



--------------------------------------------------------------------------------



 



Participant, shall effect one or more of the following alternatives, which
alternatives may vary among individual Participants and which may vary among
Options held by any individual Participant: (1) accelerate the time at which
Options then outstanding may be exercised so that such Options may be exercised
in full for a limited period of time on or before a specified date (before or
after such Change of Control Event) fixed by the Committee, after which
specified date all unexercised Options and all rights of Participants thereunder
shall terminate, (2) require the mandatory surrender to the Company by all or
selected Participants of some or all of the outstanding Options held by such
Participants (irrespective of whether such Options are then exercisable under
the provisions of the Plan) as of a date, before or after such Change of Control
Event, specified by the Committee, in which event the Committee shall thereupon
cancel such Options and the Company shall pay (or cause to be paid) to each
Participant an amount of cash per share equal to the excess, if any, of the
“Change of Control Value” (as calculated pursuant to Section 10.2(b) below) of
the shares subject to such Option over the exercise price(s) under such Options
for such shares, or (3) make such adjustments to Options then outstanding as the
Committee deems appropriate to reflect such Change of Control Event (provided,
however, that the Committee may determine in its sole discretion that no
adjustment is necessary to Options then outstanding), including, without
limitation, adjusting an Option to provide that the number and class of  shares
of Common Stock covered by such Option shall be adjusted so that such Option
shall thereafter cover securities of the surviving or acquiring corporation or
other property (including, without limitation, cash), as determined by the
Committee in its sole discretion.

(b) Change of Control Value. For purposes of Section 10.2(a) above, the “Change
of Control Value” shall equal the amount determined in clause (i), (ii) or
(iii), whichever is applicable, as follows: (i) the per share price offered to
shareholders of the Company in a merger, consolidation, sale of assets or
dissolution transaction whereby a Change of Control Event takes place, (ii) the
price per share offered to shareholders of the Company in any tender offer or
exchange offer whereby a Change of Control Event takes place, or (iii) if such
Change of Control Event occurs other than pursuant to a tender or exchange
offer, the Fair Market Value per share of the shares into which such Options
being surrendered are exercisable, as determined by the Committee as of the date
determined by the Committee to be the date of cancellation and surrender of such
Options. In the event that the consideration offered to shareholders of the
Company in any transaction described in this Section 10.2 consists of anything
other than cash, the Committee shall determine the fair cash equivalent of the
portion of the consideration offered that is other than cash.

(c) Effect on Other Awards. Notwithstanding any other provision in this Plan to
the contrary, specifically including Section 3.4 for Awards subject to
Performance Measures, Awards granted under the Plan to any Eligible Employee,
Consultant or Eligible Director shall be immediately vested, fully earned and
exercisable upon the occurrence of a Change of Control Event unless otherwise
determined by the Committee, which may, acting in its sole discretion without
the consent or approval of any Participant, require all or selected Participants
to surrender to the Company some or all of the outstanding Performance Bonus
Awards and Performance Unit Awards as of a date, before or after a Change of
Control Event, specified by the Committee. Upon the surrender of a Performance
Bonus Award or Performance Unit Award, the Committee shall cancel or arrange for
the cancellation of Awards in exchange for cash payments, equity securities or
other consideration to Participants, on such terms as the Committee determines
are appropriate.

      GMX Resources Inc. 2008 Long-Term Incentive Plan       Page 14 of 18

 

14



--------------------------------------------------------------------------------



 



Section 10.3 Changes in Capitalization; Reorganizations. In the event of changes
in the outstanding Common Stock by reason of recapitalizations, reorganizations,
mergers, consolidations, combinations, split-ups, split-offs, spin-offs, stock
splits or dividends, exchanges or other relevant changes in capitalization or
extraordinary distributions to the holders of Common Stock occurring after the
Date of Grant of any Award and not otherwise provided for by this Article X,
such Award and any Award Agreement evidencing such Award shall be subject to
adjustment by the Committee in its sole discretion as to the number and price of
shares of Common Stock or other consideration subject to such Award. In the
event of any such change in the outstanding Common Stock or extraordinary
distribution to the holders of Common Stock, or upon the occurrence of any other
event described in this Article X, the aggregate maximum number of shares
available under the Plan, the aggregate maximum number of shares that may be
issued under the Plan through Incentive Stock Options, Options generally, SARs,
Restricted Stock Awards and Performance Unit Awards, and the maximum number of
shares that may be subject to Awards granted to any one individual may be
appropriately adjusted to the extent such adjustment is appropriate as
determined by the Committee, whose determination shall be conclusive, subject to
any approval of the shareholders required by any stock exchange or in order to
comply with any tax qualification requirements. Notwithstanding the foregoing,
the issuance of additional shares of Common Stock by the Company for cash or
other consideration that does not affect the holders of shares of Common Stock
other than by diluting their interests will not result in any adjustment to any
Award.

Section 10.4 Shareholder Action. Any adjustment provided for in this Article X
shall be subject to any required shareholder action.

Section 10.5 No Adjustments Unless Otherwise Provided. Except as hereinbefore
expressly provided, the issuance by the Company of shares of stock of any class
or securities convertible into shares of stock of any class, for cash, property,
labor or services, upon direct sale, upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, and in any case whether or not
for fair value, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of shares of Common Stock subject to Awards
theretofore granted or the purchase price per share, if applicable. The
Committee shall, in its sole discretion, determine the manner in which
fractional shares arising pursuant to any such adjustment.

ARTICLE XI
GENERAL

Section 11.1 Amendment or Termination of Plan. The Committee may at any time
amend, alter or discontinue the Plan in such manner as it may deem advisable.
Any such amendment or alteration may be effected without the approval of the
shareholders of the Company, except to the extent such approval may be required
by applicable laws or by the rules of any securities exchange upon which the
Company’s outstanding shares are admitted to listed trading. No amendment,
alteration or discontinuation of the Plan shall adversely affect Awards made
prior to the time of such amendment, alteration or discontinuation, except with
the consent of the Participants.

      GMX Resources Inc. 2008 Long-Term Incentive Plan       Page 15 of 18

 

15



--------------------------------------------------------------------------------



 



Section 11.2 Amendments to Awards. The Committee may at any time unilaterally
amend the terms of any Award Agreement, whether or not presently exercisable or
vested, to the extent it deems appropriate. However, amendments that would
impair the rights of a Participant with respect to an Award theretofore granted
shall require the Participant’s consent.

Section 11.3 Termination of Employment; Termination of Service. Except as
expressly provided by the terms of this Plan, in the event an Eligible Employee
or a Consultant ceases to provide services to the Company or an Eligible
Director terminates service as a director of the Company, the unvested portion
of any Award shall be forfeited unless otherwise accelerated pursuant to the
terms of the Award Agreement evidencing such Award or by the Committee.

Section 11.4 Limited Transferability — Options. During a Participant’s lifetime,
an Option may be exercisable only by the Participant, and Options granted under
the Plan and the rights and privileges conferred thereby shall not be subject to
execution, attachment or similar process and may not be transferred, assigned,
pledged or hypothecated in any manner (whether by operation of law or otherwise)
other than by will or by the applicable laws of descent and distribution.
Notwithstanding the foregoing or any other provisions of the Plan, to the extent
permitted by applicable law, the Committee may, in its sole discretion, permit
recipients of Nonqualified Stock Options to transfer such Options by gift or
other means pursuant to which no consideration is given for such transfer. The
Committee shall impose in connection with any Nonqualified Stock Options
transferred pursuant to the foregoing sentence such limitations and restrictions
as it deems appropriate. No transfer pursuant to this Section 11.4 shall be
effective to bind the Company unless the Company shall have been furnished with
written notice of such transfer together with such other documents regarding the
transfer as the Committee shall request. Any other attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of any Option under the Plan or of any
right or privilege conferred thereby, contrary to the provisions of the Plan, or
the sale or levy or any attachment or similar process upon the rights and
privileges conferred thereby, shall be null and void ab initio. With the
exception of a transfer in compliance with the foregoing provisions of this
Section 11.4, all other types of Awards authorized under this Plan shall be
transferable only by will or the laws of descent and distribution; provided,
however, no such transfer shall be effective to bind the Company unless the
Committee has been furnished with written notice of such transfer and an
authenticated copy of the will and/or such other evidence as the Committee may
deem necessary to establish the validity of the transfer and the acceptance by
the transferee of the terms and conditions of such Award.

Section 11.5 Withholding Taxes. Unless otherwise paid by the Participant, the
Company or a Subsidiary shall be entitled to deduct from any payment under the
Plan, regardless of the form of such payment, the amount of all applicable
income and employment taxes required by law to be withheld with respect to such
payment or may require the Participant to pay such tax prior to and as a
condition of the making of such payment. In accordance with any applicable
administrative guidelines it establishes, the Committee may allow a Participant
to pay

      GMX Resources Inc. 2008 Long-Term Incentive Plan       Page 16 of 18

 

16



--------------------------------------------------------------------------------



 



the amount of taxes required by law to be withheld from an Award by
(i) directing the Company to withhold from any payment of the Award a number of
shares of Common Stock having a Fair Market Value on the date of payment equal
to the amount of the required withholding taxes or (ii) delivering to the
Company previously owned shares of Common Stock having a Fair Market Value on
the date of payment equal to the amount of the required withholding taxes.
However, any payment made by the Participant pursuant to either of the foregoing
clauses (i) or (ii) shall not be permitted if it would result in an adverse
accounting charge with respect to such shares used to pay such taxes unless
otherwise approved by the Committee.

Section 11.6 Regulatory Approval and Listings. The Company from time to time
shall take such steps as may be necessary to cause the shares of Common Stock
issuable under the Plan to be registered under the Securities Act of 1933, as
amended, and such other federal or state securities laws as may be applicable.
The Company shall also from time to time take such steps as may be necessary to
list the shares of Common Stock issuable under the Plan for trading on such
stock exchanges on which the Company’s then outstanding shares are admitted to
listed trading.

Section 11.7 Right to Continued Employment. Participation in the Plan shall not
give any Eligible Employee any right to remain in the employ of the Company or a
Subsidiary, which reserves the right to terminate any Eligible Employee at any
time. Further, the adoption of this Plan shall not be deemed to give any
Eligible Employee or any other individual any right to be selected as a
Participant or to be granted an Award.

Section 11.8 Reliance on Reports. Each member of the Board and each member of
the Committee shall be fully justified in relying or acting in good faith upon
any report made by the independent public accountants of the Company and any
Subsidiary and upon any other information furnished in connection with the Plan
by any person or persons other than himself or herself. In no event shall any
person who is or shall have been a member of the Board or the Committee be
liable for any determination made or other action taken or any omission to act
in reliance upon any such report or information or for any action taken,
including the furnishing of information, or failure to act, if in good faith.

Section 11.9 Construction. Masculine pronouns and other words of masculine
gender shall refer to both men and women. The titles and headings of the
Sections in the Plan are for the convenience of reference only, and in the event
of any conflict, the text of the Plan, rather than such titles or headings,
shall control.

Section 11.10 Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of Oklahoma except as superseded by
applicable federal law.

Section 11.11 Other Laws. The Board may refuse to issue or transfer any shares
of Common Stock or other consideration under an Award if, acting in its sole
discretion, it determines that the issuance or transfer of such shares or such
other consideration might violate any applicable law or regulation or entitle
the Company to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.

      GMX Resources Inc. 2008 Long-Term Incentive Plan       Page 17 of 18

 

17



--------------------------------------------------------------------------------



 



Section 11.12 No Trust or Fund Created. Neither the Plan nor an Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and a Participant or any other
person. To the extent that a Participant acquires the right to receive payments
from the Company pursuant to an Award, such right shall be no greater than the
right of any general unsecured creditor of the Company.

Section 11.13 Other Bonus Plans. The Plan shall not be construed to limit the
Company from awarding cash bonuses to employees of the Company or any
Subsidiary, including discretionary bonuses, that are not required to meet any
specific performance criteria and are not intended to qualify as performance
based compensation under Section 162(m) of the Code.



      GMX Resources Inc. 2008 Long-Term Incentive Plan       Page 18 of 18

 

18



--------------------------------------------------------------------------------



 



EXHIBIT A

GMX Resources Inc.
2008 Long-Term Incentive Plan
Performance Criteria

Operational Criteria may include:



•  
Reserve additions/replacements



•  
Finding and development costs



•  
Production volume



•  
Production costs

Financial Criteria may include:



•  
Earnings



•  
Net income



•  
Earnings before interest, taxes, depreciation and amortization (“EBITDA”)



•  
Earnings per share



•  
Cash flow



•  
Cash flow per share



•  
EBITDA per share



•  
Operating income



•  
General and administrative expenses



•  
Debt to equity ratio



•  
Debt to cash flow



•  
Debt to EBITDA



•  
EBITDA to interest



•  
Return on assets



•  
Return on equity



•  
Return on invested capital



•  
Profit returns/margins

Stock Performance Criteria may include:



•  
Stock price appreciation



•  
Total shareholder return



•  
Relative stock price performance

 

19